Citation Nr: 1506682	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  00-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for PTSD for the period from April 1, 1969 to May 19, 1997.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to May 8, 2003.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran, his wife, and his children



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

This case has a long and complicated legal history, which the Board will not elaborate on in this decision, but most recently, in a May 2014 Memorandum Decision by the Court of Appeals for Veterans Claims, the Court reversed in part and remanded in part the Board's August 2012 decision.  The case is now returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by severe impairment of social or industrial adaptability and his ability to maintain effective or favorable relationships with people was substantially impaired.  His psychoneurotic symptoms were of such severity that he had pronounced impairment in the ability to obtain or retain employment, from April 1, 1969 to May 19, 1997.

2.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected PTSD is so severe that it precludes him from obtaining and maintaining substantially gainful employment, prior to May 8, 2003.

3.  In light of the findings in this decision and the arguments the Veteran has presented, the Veteran has withdrawn his request for an evaluation in excess of 70 percent for PTSD, for the period from April 1, 1969 to May 19, 1997.



CONCLUSIONS OF LAW

1.  A disability rating of 70 percent, but no greater, for service-connected PTSD is warranted, for the period effective from April 1, 1969 to May 19, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 38 C.F.R. § 4.132 (1969).  

2.  The criteria for a TDIU are met from April 1, 1969.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.16.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD for the period from April 1, 1969 to May 19, 1997, has been withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board regrets that it took so long to finally resolve this appeal; the issues on appeal have been pending since 1969.  Rather, this case has ping-ponged between VA and the Court of Appeals for Veterans Claims numerous times.  However, the Veteran will wait no longer.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006), (Lance, J., dissenting) (noting "the hamster-wheel reputation of veterans law"). 

After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran met the criteria for a 70 percent evaluation for PTSD, starting in 1969.  In 1969, a 70 percent rating for PTSD was assigned when the ability to establish and maintain effective or favorable relationships with people was seriously impaired.  The psychoneurotic symptoms were of such severity and persistence that there was pronounced impairment in the ability to obtain or retain employment.  The criteria are primarily focused on employment and the record indicates that the Veteran was only marginally employed at that time because he was unable to work in any environment apart from his family business. 

With regard to the issue of TDIU, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  As the Veteran's PTSD was found to warrant a 70 percent rating, the Veteran meets the schedular criteria for a TDIU and given that he was determined to be only marginally employed, the Veteran is entitled to a TDIU from 1969.  

Finally, the Board notes that this decision should represent, as best as can be determined, a full grant of what the Veteran is seeking.  To this end, the Board notes that the Veteran's counsel ably and specifically articulated why a total rating ("either a 100% schedular or a TDIU rating") (emphasis added), is warranted, back to 1969.  Thus, given the record before it, the Board trusts that both the Veteran and his counsel are satisfied with this decision.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so"); Robinson v. Peake, 21 Vet. App. 545, 554 (2008) ("The presence of [an] attorney throughout the appeals process before the Agency is a significant factor . . . [w]e presume that [the] attorney, an experienced attorney in veteran's law, says what he means and means what he says"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, given the above and with no other argument before the Board, entitlement to an evaluation in excess of 70 percent for PTSD for the period from April 1, 1969 to May 19, 1997, is dismissed.  


ORDER

An evaluation of 70 percent, but no greater, for PTSD for the period from April 1, 1969 to May 19, 1997, is granted.

A TDIU, from April 1, 1969, is granted.

Entitlement to an evaluation in excess of 70 percent for PTSD for the period from April 1, 1969 to May 19, 1997, is dismissed.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


